SEC 1745 (02-02) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number 3235-0145 Expires: August , 2007 Estimated average burden hours per response . 11 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* AXS ONE, INC (Name of Issuer) COMMON STOCK (Title of Class of Securities) 002458 107 (CUSIP Number) 05/29/07 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.002458 107 1.Names of Reporting Persons.(i) WILLIAM K. JURIKA, (ii) MICHELLE JURIKA AND (iii) JURIKA FAMILY TRUST 1989 U/A. I.R.S. Identification Nos. of above persons (entities only). 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use Only 4.Citizenship or Place of Organization—UNITED STATES Number of Shares Beneficially Owned by William K. Jurika 5.
